DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIM
	Re. claim 2: Changes the phrase “prior to providing an electrical steel sheet and a release film” as recited in line 2 to --prior to providing the electrical steel sheet and the release film--.
		Changes the phrase “applying glue to the adhering surface” as recited in line 3 to -- applying a glue to the adhering surface--.
Appropriate correction is required.

Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process of making a magnetic core, comprising steps of providing an electrical steel sheet and a release film, and an adhering surface of the release film being coated with a glue layer, and heating the electrical steel sheet follow by adhering the adhering surface of the release film to the heated electrical steel sheet, and removing the release film from the heated electrical steel sheet to leave the glue layer on the adhered electrical steel sheet, wherein the electrical steel sheet with the glue layer are used as an adhering electrical steel sheet, and stacking by adhering another electrical steel sheet to the adhering electrical steel sheet or adhering the adhering electrical steel sheet to another adhering electrical steel sheet, and then repeating the heating, the adhering, the removing and the stacking to form a multi-layer structure having the electrical steel sheets and the glue layers interleaved stacked. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729